PER CURIAM.
Richard Hamlett appeals the district court’s order affirming the bankruptcy court’s order denying Hamlett’s motion to reconsider a prior order denying his request to file a late notice of appeal. Our review of the record, the parties’ briefs, and the opinions below discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hamlett v. Krippendorf, No. CA-02-60-7 (E.D.Va. Mar. 21, 2002); No. BK-98-2653-7 RKR (Bankr.W.D.Va. Dec. 4, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.